Pinchevsky v Lasher (2015 NY Slip Op 00860)





Pinchevsky v Lasher


2015 NY Slip Op 00860


Decided on February 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
MARK C. DILLON
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2014-06782
 (Index No. 21965/13)

[*1]Pusya Pinchevsky, respondent, 
vWilliam M. Lasher, et al., appellants.


Herzfeld & Rubin, P.C., New York, N.Y. (Joseph E. Donat, David B. Hamm, and Miriam Skolnik of counsel), for appellants.
Berson & Budashewitz, LLP, New York, N.Y. (Jeffrey A. Berson of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Bayne, J.), dated May 28, 2014, which granted the plaintiff's motion for summary judgment on the issue of liability.
ORDERED that the order is reversed, on the law, with costs, and the plaintiff's motion for summary judgment on the issue of liability is denied.
As the plaintiff crossed Kings Highway at its intersection with Coney Island Avenue in Brooklyn in the crosswalk, he was allegedly struck by a vehicle operated by the defendant William M. Lasher. The plaintiff commenced this action to recover damages for the personal injuries he allegedly sustained, and moved for summary judgment on the issue of liability. The Supreme Court granted the motion.
In opposition to the plaintiff's prima facie showing of entitlement to judgment as a matter of law on his motion (see Moreira v M.K. Travel & Transp., Inc., 106 AD3d 965; Buchinger v Jazz Leasing Corp., 95 AD3d 1053; Arazashvilli v Executive Fleet Mgt., Corp., 90 AD3d 682; Qamar v Kanarek, 82 AD3d 860), the defendants raised a triable issue of fact concerning how the accident occurred (see Qi Sheng Lu v World Wide Travel of Greater N.Y., Ltd., 111 AD3d 690; Elefantis v P.O.P. Displays, Inc., 44 AD3d 608; Mosheyev v Pilevsky, 283 AD2d 469).
Accordingly, the Supreme Court should have denied the plaintiff's motion for summary judgment on the issue of liability.
SKELOS, J.P., DILLON, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court